In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
MISTY FANKELL,           *                           No. 14-1160V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: October 1, 2015
v.                       *
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           Bell’s palsy.
                         *
             Respondent. *
*********************

Amber D. Wilson, Maglio, Christopher & Toale, PA, Washington, DC, for
Petitioner;
Lisa A. Watts, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 25, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Misty Fankell on December 1, 2014. In her
petition, Ms. Fankell alleged that the influenza (“flu”) vaccine, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on October 15, 2013, caused her to developed Bell’s palsy. Petitioner
further alleges that she suffered the residual effects of her injuries for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.

      Respondent denies that the flu vaccine caused petitioner’s Bell’s palsy, or
any other injury, and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

            A lump sum of $50,000.00 in the form of a check payable to petitioner,
            Misty Fankell. This amount represents compensation for all damages
            that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-1160V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2